Citation Nr: 1546181	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death. 


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1971.  He died in November 1999.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the appellant in the development of her claim prior to the issuance of a decision on the merits.  This includes the duty to obtain a medical opinion when such opinion is necessary to make an informed decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

VA treatment records reveal the Veteran had carcinomatosis, or a wide-spread dissemination of cancer throughout the body, at the time of his death.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 293 (32d ed. 2012).  Metastatic adenocarcinoma of the biliary tract was listed as the primary cause of death on the Veteran's death certificate, but his treatment records indicate cancer may have affected organs covered by the presumptive provisions of 38 C.F.R. § 3.309(e) (2015).  More specifically, a September 1999 chest CT scan revealed abnormalities with respect to the Veteran's right lower lobe.  The appellant has also asserted she was told the Veteran had prostate cancer at the time of his death.  Since the Veteran had qualifying service in the Republic of Vietnam, a VA opinion is necessary to make an informed decision on the claim.  See McLendon, supra.

The duty to assist also requires VA to make reasonable efforts to assist the appellant in obtaining private medical records that are relevant to her claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  VA treatment records indicate the Veteran received private care at St. Dominic Hospital in Jackson, Mississippi, prior to his death.  VA must make reasonable efforts to obtain these records to fulfill its duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Assist the appellant with obtaining the Veteran's private medical records, to include any available records from St. Dominic Hospital in Jackson, Mississippi, as well as any other source identified by the appellant.

2.  Obtain a VA medical opinion as to whether it is at least as likely as not that the Veteran had respiratory or prostate cancer at the time of his death, and if so, whether it was at least as likely as not a principal or contributory cause of death.

If it is determined that the Veteran did not have respiratory or prostate cancer, the examiner is asked to state whether it is at least as likely as not that metastatic adenocarcinoma of the biliary tract or cirrhosis of the liver was caused by a disease or injury in service, to include, but not limited to, exposure to herbicides in service, commenting on any relevant evidence found in the Veteran's service treatment records.

The examiner must provide reasons for the opinions that addresses the Veteran's history.  If the examiner cannot provide the needed opinion without resorting to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

